DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

	In response to communications sent September 16, 2022, claim(s) 20, 27, 34, 40-42, 45-51, 53-56, 59, and 60 is/are pending in this application; of these claim(s) 20, 27, and 34 is/are in independent form.  Claim(s) 20, 27, 34, 49, 50, 54, and 55 is/are currently amended; claim(s) 40-42, 45-48, 51, 53, and 56 is/are previously presented; claim(s) 59 and 60 are new; claim(s) 1-19, 21-26, 28-33, 35-39, 43, 44, 52, 57, and 58 is/are cancelled.

Response to Arguments
Applicant's arguments filed September 16, 2022 have been fully considered but they are not persuasive.
Regarding the claim objections, Applicant’s amendments have not addressed any of the claim objections noted in the non-final rejection sent June 16, 2022 because the typographical errors are still present in the amended claims.
Regarding the prior art rejection under 35 U.S.C. § 103, Applicant argues that the secondary reference, the Stamen reference (US 9,081,805 B1), discloses a single schema definition with multiple data instances that obviates the need for custom index fields for individual tenants.   The Examiner respectfully disagrees.  As noted in the interview summary sent September 22, 2022,  the abstract section of Stamen teaches “a single schema definition with multiple data instances for tables and their associated indexes, one for each tenant" (emphasis added).  This suggests that there are indeed multiple indexes, one for each tenant, despite the presence of a single schema.  This is not unlike Applicant’s Specification, which incorporates by reference US 7,779,039, which describes in Col 11 lines 45-50 that there can be multiple fields within a single schema in Applicant's invention.  See also Table 3 of Stamen Col 11 lines 35-46, which teaches an index table including a tenant identifier and an object identifier corresponding to an object that is specific to the particular tenant.  Therefore, the rejection is not withdrawn.
With regard to the non-statutory double-patenting rejection, Applicant has not presented specific arguments and has not filed a terminal disclaimer.  Therefore, the rejection is not withdrawn.

Claim Objections
Claims 27, 43, 44, 45, 54, 55, and 56 are objected to because of the following informalities:  The independent claim 27 recites “tothe,” which appears to omit a space.  Dependent claims 43, 44, 45, 54, 55, and 56 are objected to because they depend from claim 27.  Appropriate correction is required.
Claims 49, 50, 54, and 55 are objected to because of the following informalities:  The claims recite “themonitored” which appears to omit a space.  Appropriate correction is required.
Claim 54 is objected to because of the following informalities:  The claim recites “oneor” which appears to omit a space.  Appropriate correction is required.
For the purpose of claim interpretation, the Examiner assumes that the phrases “to the” and “the monitored” were the intended phrases.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20, 27, 34, and 40-56  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0301196 A1 (“Anderson”) in view of US 9,081,805 B1 (“Stamen”).

	As to claim 20, Anderson teaches a method comprising:
continuously monitoring (Andersen Para [0028]: continual monitoring) queries that are executed on a database (Andersen Para [0059]: monitoring index advice records derived by monitoring queries on a database);
identifying a set of monitored queries that execute more slowly than others of the monitored queries (Andersen Para [0059]: identifying that the queries of the index advice records are queries that meet the advice policy, which includes advice policies about the slowness of the queries described in Para [0055]), the identified set of monitored queries being- candidate queries (Andersen Para [0059]: upon meeting the advice policy criteria, the advice records are used to create an advised index);
analyzing the candidate queries utilizing artificial intelligence functionality (Andersen Para [0063]: analyzing the indexes for whether they are beneficial using rule-based algorithms; the Examiner interprets the rule-based algorithm to be intelligent rules that could be carried by the human mind but are automatically implemented via the algorithmic rules, falling within the scope of rule-based artificial intelligence), wherein analyzing includes: determining, for each candidate query, corresponding criteria (Andersen Para [0063]: determining a ranking of candidates in order of whether they are beneficial);
ranking the candidate queries based, at least in part, on the criteria (Andersen Para [0063]: ranking the candidates in order of whether they are beneficial, with beneficial indexes having a higher rank than non-beneficial indexes);
selecting, based on the ranking, a candidate query (Andersen Para [0063]: selecting, based on the benefit, the candidate index is advised);
automatically (Andersen Para [0063]: through a triggered autonomic process) creating … (Andersen Para [0066]: creating for a particular user of a multi-user database system), a custom index for the selected candidate query using copies of data from one or more fields of the database as an index table (Andersen Para [0063]: autonomically creating the index based on the advice records) … wherein the custom index limits the selected candidate query to a subset of rows of the index table (Andersen Para [0042]: the advice table specifying a subset of rows, such as an advice table result of only seven rows); and
after automatically creating the custom index, monitoring performance of the selected candidate query executed using the custom index (Andersen Para [0059]: after creating the index, monitoring the index to determine whether to modify or delete the index) and removing the custom index responsive to determining that improvement of the performance of the selected candidate query executed using the custom index is below a particular threshold (Anderson Para [0057]-[0058]: deleting the index when the lack storage or usage is below a threshold based on the advice policy 340A).
	However, Andersen does not teach:
… creating for a particular tenant of a plurality of tenants of a multi-tenant database system…
… such that the one or more fields are indexed for the particular tenant without at least one of the one or more fields being indexed for other tenants of the plurality of tenants…
	… the subset of rows corresponding to the particular tenant, the particular tenant being identified by a value of a tenant identifier field of the database;
Nevertheless Stamen teaches:
… creating for a particular tenant of a plurality of tenants of a multi-tenant database system… (Stamen Col 2 lines 35-63: an index indexing tenants of a multi-tenant system)
…such that the one or more fields are indexed for the particular tenant without at least one of the one or more fields being indexed for other tenants of the plurality of tenants (Stamen Col 2 lines 35-63: an index of a multi-tenant system; Stamen Col 10 lines 17-46: fields corresponding to tenant identifiers for the tenants; note that the abstract section of Stamen teaches “a single schema definition with multiple data instances for tables and their associated indexes, one for each tenant"; thus, the abstract suggests that there are multiple indexes, one for each tenant, despite the presence of a single schema.  This is not unlike Applicant’s Specification, which incorporates by reference US 7,779,039, which describes in Col 11 lines 45-50 that there can be multiple fields within a single schema in Applicant's invention)…
… the subset of rows corresponding to the particular tenant, the particular tenant being identified by a value of a tenant identifier field of the database (Stamen Col 10 lines 17-46: fields corresponding to tenant identifiers for the tenants).
Andersen and Stamen are in the same field of information retrieval for users of a multi-user database.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Andersen to include the teachings of Stamen because tenant identifiers and indexes make a database system tenant-aware (see Stamen’s abstract).
	
	
As to claim 27, Andersen teaches a database system comprising:
a data processing system having one or more processors and a memory coupled to the one or more processors (Andersen Figure 1), the one or more processors configured (the claim recites “configurable” rather than “configured”; therefore this entire claim amounts to a general purpose computer, which encompasses the computer taught in Andersen such as in Figure 1) to cause:
continuously monitoring (Andersen Para [0028]: continual monitoring) queries that are executed on a database (Andersen Para [0059]: monitoring index advice records derived by monitoring queries on a database);
identifying a set of monitored queries that execute more slowly than others of the monitored queries (Andersen Para [0059]: identifying that the queries of the index advice records are queries that meet the advice policy, which includes advice policies about the slowness of the queries described in Para [0055]), the identified set of monitored queries being candidate queries (Andersen Para [0059]: upon meeting the advice policy criteria, the advice records are used to create an advised index);
analyzing the candidate queries (Andersen Para [0063]: analyzing the indexes for whether they are beneficial using rule-based algorithms; the Examiner interprets the rule-based algorithm to be intelligent rules that could be carried by the human mind but are automatically implemented via the algorithmic rules, falling within the scope of rule-based artificial intelligence), wherein analyzing includes: determining, for each candidate query, corresponding criteria (Andersen Para [0063]: determining a ranking of candidates in order of whether they are beneficial):
ranking the candidate queries based, at least in part, on the criteria (Andersen Para [0063]: ranking the candidates in order of whether they are beneficial, with beneficial indexes having a higher rank than non-beneficial indexes);
selecting, based on the ranking, a candidate query (Andersen Para [0063]: selecting, based on the benefit, the candidate index is advised);
automatically (Andersen Para [0063]: through a triggered autonomic process) creating (Andersen Para [0066]: creating for a particular user of a multi-user database system) … a custom index for the selected candidate query using copies of data from one or more fields of the database as an index table, (Andersen Para [0063]: autonomically creating the index based on the advice records)… wherein the custom index limits the selected candidate query to a subset of rows of the index table (Andersen Para [0042]: the advice table specifying a subset of rows, such as an advice table result of only seven rows)…
after automatically creating the custom index, monitor performance of the selected candidate query executed using the custom index (Andersen Para [0059]: after creating the index, monitoring the index to determine whether to modify or delete the index) and removing the custom index responsive to determining that improvement of the performance of the selected candidate query executed using the custom index is below a particular threshold (Anderson Para [0057]-[0058]: deleting the index when the lack storage or usage is below a threshold based on the advice policy 340A).
	However, Andersen does not teach: 
… for a particular tenant of a plurality of tenants of a multi-tenant database system …
… such that the one or more fields are indexed for the particular tenant without at least one of the one or more fields being indexed for other tenants of the plurality of tenants;
	… the subset of rows corresponding to the particular tenant, the single particular tenant being identified by a value of a tenant identifier field of the database;
	Nevertheless Stamen teaches: 
… for a particular tenant of a plurality of tenants of a multi-tenant database system… (Stamen Col 2 lines 35-63: an index indexing tenants of a multi-tenant system)…
… such that the one or more fields are indexed for the particular tenant without at least one of the one or more fields being indexed for other tenants of the plurality of tenants; (Stamen Col 2 lines 35-63: an index of a multi-tenant system; Stamen Col 10 lines 17-46: fields corresponding to tenant identifiers for the tenants; note that the abstract section of Stamen teaches “a single schema definition with multiple data instances for tables and their associated indexes, one for each tenant"; thus, the abstract suggests that there are multiple indexes, one for each tenant, despite the presence of a single schema.  This is not unlike Applicant’s Specification, which incorporates by reference US 7,779,039, which describes in Col 11 lines 45-50 that there can be multiple fields within a single schema in Applicant's invention)…
	… the subset of rows corresponding to the particular tenant, the single particular tenant being identified by a value of a tenant identifier field of the database; (Stamen Col 10 lines 17-46: fields corresponding to tenant identifiers for the tenants).
Andersen and Stamen are in the same field of information retrieval for users of a multi-user database.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Andersen to include the teachings of Stamen because tenant identifiers and indexes make a database system tenant-aware (see Stamen’s abstract).

As to claim 34, Andersen teaches a non-transitory machine-readable medium having stored thereon instructions which, when executed by a machine, cause the machine to perform operations (Andersen Figure 1) comprising:
continuously monitoring (Andersen Para [0028]: continual monitoring) queries that are executed on a database (Andersen Para [0059]: monitoring index advice records derived by monitoring queries on a database);
identifying a set of monitored queries that execute more slowly than others of the monitored queries (Andersen Para [0059]: identifying that the queries of the index advice records are queries that meet the advice policy, which includes advice policies about the slowness of the queries described in Para [0055]), the identified set of monitored queries being candidate queries (Andersen Para [0059]: upon meeting the advice policy criteria, the advice records are used to create an advised index);
analyzing the candidate queries (Andersen Para [0063]: analyzing the indexes for whether they are beneficial using rule-based algorithms; the Examiner interprets the rule-based algorithm to be intelligent rules that could be carried by the human mind but are automatically implemented via the algorithmic rules, falling within the scope of rule-based artificial intelligence), wherein analyzing includes:  determining, for each candidate query, corresponding criteria (Andersen Para [0063]: determining a ranking of candidates in order of whether they are beneficial);
ranking the candidate queries based, at least in part, on the criteria (Andersen Para [0063]: ranking the candidates in order of whether they are beneficial, with beneficial indexes having a higher rank than non-beneficial indexes);
selecting, based on the ranking, a candidate query (Andersen Para [0063]: selecting, based on the benefit, the candidate index is advised);
automatically (Andersen Para [0063]: through a triggered autonomic process) creating (Andersen Para [0066]: creating for a particular user of a multi-user database system) … a custom index for the selected candidate query using copies of data from one or more fields of the database as an index table (Andersen Para [0063]: autonomically creating the index based on the advice records), wherein the custom index limits the selected candidate query to a subset of rows of the index table (Andersen Para [0042]: the advice table specifying a subset of rows, such as an advice table result of only seven rows); and
after automatically creating the custom index, monitoring performance of the selected candidate query executed using the custom index (Andersen Para [0059]: after creating the index, monitoring the index to determine whether to modify or delete the index) and removing the custom index responsive to determining that improvement of the performance of the selected candidate query executed using the custom index below a particular threshold (Anderson Para [0057]-[0058]: deleting the index when the lack storage or usage is below a threshold based on the advice policy 340A).
	However, Andersen does not teach: 
… for a particular tenant of a plurality of tenants of a multi-tenant database system…
… such that the one or more fields are indexed for the particular tenant without at least one of the one or more fields being indexed for other tenants of the plurality of tenants;
	… the subset of rows corresponding to the particular tenant, the particular tenant being identified by a value of a tenant identifier field of the database;
	Nevertheless Stamen teaches:
… for a particular tenant of a plurality of tenants of a multi-tenant database system… (Stamen Col 2 lines 35-63: an index indexing tenants of a multi-tenant system)
… such that the one or more fields are indexed for the particular tenant without at least one of the one or more fields being indexed for other tenants of the plurality of tenants; (Stamen Col 2 lines 35-63: an index of a multi-tenant system; Stamen Col 10 lines 17-46: fields corresponding to tenant identifiers for the tenants; note that the abstract section of Stamen teaches “a single schema definition with multiple data instances for tables and their associated indexes, one for each tenant"; thus, the abstract suggests that there are multiple indexes, one for each tenant, despite the presence of a single schema.  This is not unlike Applicant’s Specification, which incorporates by reference US 7,779,039, which describes in Col 11 lines 45-50 that there can be multiple fields within a single schema in Applicant's invention);
	… the subset of rows corresponding to the particular tenant, the particular tenant being identified by a value of a tenant identifier field of the database (Stamen Col 10 lines 17-46: fields corresponding to tenant identifiers for the tenants).
Andersen and Stamen are in the same field of information retrieval for users of a multi-user database.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Andersen to include the teachings of Stamen because tenant identifiers and indexes make a database system tenant-aware (see Stamen’s abstract).

As to claim 40, Andersen in view of Stamen teaches the method of claim 20 further comprising upon creating the custom index, dropping one or more unused indexes based on usage statistics to maintain a minimal set of indexes (Anderson Para [0059]: deleting the index based on usage statistics using the advice policy 340A).

As to claim 41, Andersen in view of Stamen teaches the method of claim 20 further comprising postponing creation of the custom index when resources are used for managing a workload or other priorities (Andersen Para [0059]: overriding the creation of the index when frequent changes/insertions/deletions use up resources for managing the table records and other priorities would make index creation too costly).

As to claim 42, Andersen in view of Stamen teaches the method of claim 20 further comprising developing an initial selectivity estimate for a set of monitored queries to aid in selecting the candidate query (note that the claim does not specify a formulaic definition of selectivity; Andersen Para [0060]: using suitable heuristics to decide whether to modify indexes to increase the probability that the automatically generated indexes are used).

As to claim 45, Andersen in view of Stamen teaches the database system of claim 27, wherein the one or more processors are further configured to cause:
 developing an initial selectivity estimate for a set of monitored queries to aid in selecting the candidate query (note that the claim does not specify a formulaic definition of selectivity; Andersen Para [0060]: using suitable heuristics to decide whether to modify indexes to increase the probability that the automatically generated indexes are used).

As to claim 46, Andersen in view of Stamen teaches the non-transitory machine-readable medium of claim 34, wherein the operations further comprise upon creating the custom index, dropping one or more unused indexes based on usage statistics to maintain a minimal set of indexes (Anderson Para [0059]: deleting the index based on usage statistics using the advice policy 340A).

As to claim 47, Andersen in view of Stamen teaches the non-transitory machine-readable medium of claim 34, wherein the operations further comprise postponing creation of the custom index when resources are used for managing a workload or other priorities (Andersen Para [0059]: overriding the creation of the index when frequent changes/insertions/deletions use up resources for managing the table records and other priorities would make index creation too costly).
	
As to claim 48, Andersen in view of Stamen teaches the non-transitory machine-readable medium of claim 34, wherein the operations further comprise developing an initial selectivity estimate for a set of monitored queries to aid in selecting the candidate query (note that the claim does not specify a formulaic definition of selectivity; Andersen Para [0060]: using suitable heuristics to decide whether to modify indexes to increase the probability that the automatically generated indexes are used).

As to claim 49, Andersen in view of Stamen teaches the method of claim 20, wherein identifying a set of monitored queries that execute more slowly than others of the monitored queries comprises:
determining a duration of execution of a monitored query of the set of monitored queries (Anderson Para [0052]: identifying monitored queries based on average run time in relation to a threshold); 
determining a duration threshold that corresponds to the particular tenant based, at least in part, on a size of a data set (Anderson Para [0052]: identifying monitored queries based on average run time in relation to a threshold, the average runtime being generally dependent on the size of the database), within the database, of the particular tenant (Andersen Para [0066]: for a particular user of a multi-user database system); and
comparing the duration of execution of the monitored query with the duration threshold (Anderson Para [0052]: identifying monitored queries based on average run time in relation to a threshold) that corresponds to the particular tenant (Andersen Para [0066]: corresponding to the particular user of a multi-user database system).

As to claim 50, Andersen in view of Stamen teaches the method of claim 20, wherein identifying a set of monitored queries that execute more slowly than others of themonitored queries comprises:
applying a duration threshold that corresponds to a size of the database (Anderson Para [0052]: identifying monitored queries based on average run time in relation to a threshold, the average runtime being generally dependent on the size of the database).

As to claim 53, Andersen in view of Stamen teaches the method of claim 20, further comprising: wherein automatically creating the custom index is performed after postponing creation of the custom index for the selected candidate query (Andersen Para [0059]: overriding the creation of the index when frequent changes/insertions/deletions use up resources for managing the table records and other priorities would make index creation too costly).
	Note that Andersen alone does not teach:
postponing creation of the custom index for the selected candidate query; 
wherein postponing includes enqueueing, using a message queue, creation of the custom index to be performed at a later time.
	Nevertheless, Stamen teaches:
postponing creation of the custom index for the selected candidate query (Stamen Col 10 lines 47-56: data structures, such as a sequence generator, for storing tenant information, to implement postposing); 
wherein postponing includes enqueueing, using a message queue, creation of the custom index to be performed at a later time (Stamen Col 10 lines 47-56: data structures, such as a table of tenant entries can, be managed as a linked list).
Andersen and Stamen are in the same field of information retrieval for users of a multi-user database.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Andersen to include the teachings of Stamen because tenant identifiers and indexes make a database system tenant-aware (see Stamen’s abstract).

As to claim 54, Andersen in view of Stamen teaches the database system of claim 27, wherein the oneor more processors are further configured to cause: identifying a set of monitored queries that execute more slowly than others of the monitored queries comprises applying a duration threshold that corresponds to the single tenant (Anderson Para [0052]: identifying monitored queries based on average run time in relation to a threshold).

As to claim 55, Andersen in view of Stamen teaches the database system of claim 27, wherein the one or more processors are further configured to cause: identifying a set of monitored queries that execute more slowly than others of the monitored queries comprises applying a duration threshold that corresponds to a size of the database (Anderson Para [0052]: identifying monitored queries based on average run time in relation to a threshold, the average runtime being generally dependent on the size of the database).

As to claim 56, Andersen in view of Stamen teaches the database system of claim 27, the criteria including a data type of one or more database fields of the candidate query (Anderson Para [0042]: the “key” data type is a criteria for the index advice record).

As to claim 59, Andersen in view Stamen teaches the method of claim 20, wherein the index table includes a tenant identifier and field identifier corresponding to a field that is specific to the particular tenant, the field being one of the one or more fields (Table 3 of Stamen Col 11 lines 35-46: an index table including a tenant identifier and an object identifier corresponding to an object that is specific to the particular tenant).

As to claim 60, Andersen in the of Stamen teaches the method of claim 59, the field being a custom field corresponding to the particular tenant and having a custom field value that is specific to the particular tenant (Table 3 of Stamen Col 11 lines 35-46: an index table including a tenant identifier and an object identifier corresponding to an object that is specific to the particular tenant).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20, 27, 34, 40, 42, 45, 46, and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. US 10,108,648 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant Application are genera of the claimed species.  Although some of the corresponding claims below recite different statutory classes, the systems and computer-readable media correspond to similar underlying methods as the process executed on a system using computer-readable media.

Instant Application 16,166,488
U.S. Patent No. US 10,108,648 B2
20.  A method comprising:
continuously monitoring queries that are executed on a database; identifying a set of monitored queries that execute more slowly than others of the monitored queries, the identified set of monitored queries being candidate queries; analyzing the candidate queries, wherein analyzing includes: determining, for each candidate query, corresponding criteria; ranking the candidate queries based, at least in part, on the criteria; selecting, based on the ranking, a candidate query; automatically creating, for a particular tenant of a plurality of tenants of a multi-tenant database system, a custom index for the selected candidate query using copies of data from one or more fields of the database as an index table, such that the one or more fields are indexed for the particular tenant without at least one of the one or more fields being indexed for other tenants of the plurality of tenants, and wherein the fields include a tenant identifier field, wherein the custom index limits the selected candidate query to a subset of rows of the index table, the subset of rows corresponding to the particular tenant, the particular tenant being identified by a value of a tenant identifier field of the database; and after automatically creating the custom index, monitoring performance of the selected candidate query executed using the custom index and removing the custom index responsive to determining that improvement of the performance of the selected candidate query executed using the custom index is below a particular threshold.

Claims 1 and 9:  1. A method comprising: monitoring queries that are applied to and running on a database; flagging at least some of the monitored queries that run more slowly than others of the monitored queries as each being recommended as a candidate query for creating an additional filter to enhance the performance of the respective query; evaluating the candidate queries against criteria in a background process, wherein a first of the criteria is a score for selectivity, the score being a ratio of a number of rows available to the query within the database to a number of rows queried from among the available rows multiplied by a scaling factor based on the elapsed time for the query; ranking the candidate queries based on the evaluating; selecting a candidate query based on the ranking from the evaluating; utilizing a message queue structure to enqueue custom index creation to be performed at a later time; and creating the additional filter for the selected candidate query using copies of data from the database as an index table for use by the selected query when running on the database, wherein the additional filter is to limit the selected query to a subset of rows of the database contained within the index table.
9. The method of claim 1, further comprising monitoring the created additional filter for frequency of use and removing the created additional filter if it is not used more frequently than a predefined number of times in a predefined duration of time.
27. A database system comprising: a data processing system having one or more processors and a memory coupled to the one or more processors, the one or more processors configured to cause: continuously monitoring queries that are executed on a database; identifying a set of monitored queries that execute more slowly than others of the monitored queries, the identified set of monitored queries being candidate queries; analyzing the candidate queries, wherein analyzing includes determining, for each candidate query, corresponding criteria; ranking the candidate queries based, at least in party, on the criteria; selecting, based on the ranking, a candidate query; automatically creating, for a particular tenant of a plurality of tenants of a multi-tenant database system, a custom index for the selected candidate query using copies of data from one or more fields of the database as an index table, such that the one or more fields are indexed for the particular tenant, the particular tenant being identified by a value of a tenant identifier field of the database and wherein the fields include a tenant identifier field without at least one of the one or more fields being indexed for other tenants of the plurality of tenants, wherein the custom index limits the selected candidate query to a subset of rows of the index table, the subset of rows corresponding to the single tenant of the plurality of tenants, the single tenant being identified by a value of the tenant identifier; and after automatically creating the custom index, monitoring performance of the selected candidate query executed using the custom index and removing the custom index responsive to determining that improvement of the performance of the selected candidate query executed using the custom index is below a particular threshold.
Claims 1 and 9:  1. A method comprising: monitoring queries that are applied to and running on a database; flagging at least some of the monitored queries that run more slowly than others of the monitored queries as each being recommended as a candidate query for creating an additional filter to enhance the performance of the respective query; evaluating the candidate queries against criteria in a background process, wherein a first of the criteria is a score for selectivity, the score being a ratio of a number of rows available to the query within the database to a number of rows queried from among the available rows multiplied by a scaling factor based on the elapsed time for the query; ranking the candidate queries based on the evaluating; selecting a candidate query based on the ranking from the evaluating; utilizing a message queue structure to enqueue custom index creation to be performed at a later time; and creating the additional filter for the selected candidate query using copies of data from the database as an index table for use by the selected query when running on the database, wherein the additional filter is to limit the selected query to a subset of rows of the database contained within the index table.
9. The method of claim 1, further comprising monitoring the created additional filter for frequency of use and removing the created additional filter if it is not used more frequently than a predefined number of times in a predefined duration of time.
34. A non-transitory machine-readable medium having stored thereon instructions which, when executed by a machine, cause the machine to perform operations comprising: continuously monitoring queries that are executed on a database; identifying a set of monitored queries that execute more slowly than others of the monitored queries, the identified set of monitored queries being candidate queries; analyzing the candidate queries, wherein analyzing includes: determining, for each candidate query, corresponding criteria; ranking the candidate queries based , at least in part, on the criteria; selecting, based on the ranking, a candidate query; automatically creating, for a particular tenant of a plurality of tenants of a multi-tenant database system, a custom index for the selected candidate query using copies of data from one or more fields of the database as an index table, such that the one or more fields are indexed for the particular tenant, without at least one of the one or more fields being indexed for other tenants of the plurality of tenants, wherein the custom index limits the selected candidate query to a subset of rows of the index table, the subset of rows corresponding to the particular tenant, the particular tenant being identified by a value of a tenant identifier field of the database; and after automatically creating the custom index, monitoring performance of the selected candidate query executed using the custom index and removing the custom index responsive to determining that improvement of the performance of the selected candidate query executed using the custom index is below a particular threshold.
Claims 1 and 9:  1. A method comprising: monitoring queries that are applied to and running on a database; flagging at least some of the monitored queries that run more slowly than others of the monitored queries as each being recommended as a candidate query for creating an additional filter to enhance the performance of the respective query; evaluating the candidate queries against criteria in a background process, wherein a first of the criteria is a score for selectivity, the score being a ratio of a number of rows available to the query within the database to a number of rows queried from among the available rows multiplied by a scaling factor based on the elapsed time for the query; ranking the candidate queries based on the evaluating; selecting a candidate query based on the ranking from the evaluating; utilizing a message queue structure to enqueue custom index creation to be performed at a later time; and creating the additional filter for the selected candidate query using copies of data from the database as an index table for use by the selected query when running on the database, wherein the additional filter is to limit the selected query to a subset of rows of the database contained within the index table.
9. The method of claim 1, further comprising monitoring the created additional filter for frequency of use and removing the created additional filter if it is not used more frequently than a predefined number of times in a predefined duration of time.
As to claim 40, the method of claim 20 further comprising upon creating the custom index, dropping one or more unused indexes based on usage statistics to maintain a minimal set of indexes.
See claim 9 which depends on claim 1.
As to claim 42, the method of claim 20 further comprising developing an initial selectivity estimate for a set of monitored queries to aid in selecting the candidate query.
See claim 9 which depends on claim 1.
As to claim 45, the database system of claim 27, wherein the wherein the one or more processors are further configured to develop an initial selectivity estimate for a set of monitored queries to aid in selecting the candidate query.
See claim 9 which depends on claim 1.
As to claim 46, the non-transitory machine-readable medium of claim 34, wherein the operations further comprise upon creating the custom index, dropping one or more unused indexes based on usage statistics to maintain a minimal set of indexes.
See claim 9 which depends on claim 1.
As to claim 48, the non-transitory machine-readable medium of claim 34, wherein the operations further comprise developing an initial selectivity estimate for a set of monitored queries to aid in selecting the candidate query.
See claim 9 which depends on claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following art has previously been made of record:
US 2007/0288489 A1, US 2007/0294272 A1 and US 2007/0288428 A1: these reference are similar to the cited reference US 2008/0301196 A1 (“Anderson”).
US 2010/0250504 A1: see Figure 3 for metric-driven indexing.
US 6,356,891 B1: see Figure 2 for selection of candidate indexes.
US 2003/0088541 A1:  see Figure 1 for estimating statistics on index candidates to form a recommended set.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849. The examiner can normally be reached Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE P FRUMKIN/Primary Examiner, Art Unit 1671                                                                                                                                                                                                        October 22, 2022